Citation Nr: 0423901	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Boston, Massachusetts.  

The Board rendered a decision in September 2000 in which it 
denied the claim.

The veteran appealed the decision of the Board to the United 
States Court of Appeals for Veterans Claims (the Court).  

In March 2001, the Secretary filed a Motion for Remand and to 
Stay Proceedings (the Motion).  In the Motion, the Secretary 
requested that the decision of the Board be vacated and the 
claim be remanded for further action and readjudication 
consistent with the due process requirements of the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  The veteran did 
not oppose the Motion.  In May 2001, the Court entered an 
order granting the Motion.

The claim was remanded to the Board.  In October 2002, the 
Board directed that further development of evidence, to 
include a VA examination, be accomplished by its Evidence 
Development Unit (EDU), which it had established in 2002 
pursuant to revised regulation 38 C.F.R. § 19.9.  See 
38 C.F.R. § 19.9 (rev. 2002).

Later, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) declared subsection a(2) of the 
revised regulation to be invalid because it denied appellants 
their right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary" by authorizing the Board to 
readjudicate claims after developing additional evidence 
without first remanding them to the agency of original 
jurisdiction for readjudication on the expanded record or, in 
the alternative, obtaining appellants' waivers of agency of 
original jurisdiction review.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

After the Federal Circuit handed down this decision, VA 
continued, for a short time, to carry out development and 
notice action through its EDU.  See VAOPGCPREC 1-03.  VA then 
adopted a policy that all development of evidence would be 
performed by the first-tier adjudicators in the Veterans 
Benefits Administration.  

Hence, in October 2003, the Board remanded the claim to the 
RO with instructions that it readjudicate the claim.  In 
March 2004, the RO reviewed the claim on the expanded record 
and again determined that the claim should be denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to mustard gas 
during secret testing or experimenting at Camp Blanding.  The 
record shows that the veteran had basic training at Camp 
Blanding, Florida.

In an October 2002 letter sent to the Board in response to 
the EDU's request for information, the Defense Manpower Data 
Center (DMDC) of the Department of Defense stated that Camp 
Blanding, Florida was not a site at which mustard gas testing 
was performed during World War II but may have been one of 
the sites at which chemical warfare defense training was 
performed, although the military did not document the times 
and places of such training because it was regarded as 
"routine."  A description of three such training scenarios 
was attached to the letter, which also advised that research 
"ha[d] not indicated a causal relationship" between any of 
the chemical warfare training and "adverse health 
conditions."  One of the types of training covered by the 
description attached to the letter was "mustard sensitivity 
testing," which the description said was a process designed 
to "identify personnel with a very high sensitivity to 
mustard gas who would need to be kept away from areas where 
mustard gas might be used in combat" in which "one to three 
small drops of liquid mustard gas might have been placed on a 
trainee's arm."

Thus, the DMDC has acknowledged that military personnel 
stationed at Camp Blanding during World War II may have been 
exposed to various harmful gasses, including mustard gas, 
during "routine" and undocumented testing.  (At the same 
time, the DMDC has indicated that exposure of a serviceman to 
mustard gas during such testing would not have been full-
body.)

The veteran has supported his claim with his own account of 
his exposure to mustard gas at Camp Blanding.  He has 
described the circumstances under which he and other 
servicemen were administered mustard gas on their skin at 
Camp Blanding.  In addition, the veteran has offered written 
statements by persons who relate that they served with him at 
Camp Blanding and were exposed during their service to 
harmful gasses.  Two statements, dated in 1995, were 
submitted by OO.  In the first, dated in August 1995, OO 
describes being required to submit to mustard gas testing 
that left a scar for several years on his inner wrist.  In 
the second statement, dated in October 1995, OO observes in a 
general way that he, the veteran, and their fellow servicemen 
were treated "like guinea pigs" at Camp Blanding.  An 
undated statement was submitted by ES.  In the statement, ES 
describes being confined in a shack with other servicemen at 
Camp Blanding and then exposed to "tear gas" that was 
dropped into the shack through a hole in the roof.  An 
unsigned statement dated in August 1995 was submitted by 
another person who said that he had "mustard burns on [his] 
right wrist" from being required to submit to mustard gas 
testing during service, but the statement does not say that 
this testing occurred at Camp Blanding, in particular.

The veteran contends that as a result of being exposed to 
mustard gas at Camp Blanding, he developed disorders of the 
skin.  His service medical records (prepared  both at Camp 
Blanding and at Oliver General Hospital in Augusta, Florida) 
do not show that he was diagnosed with, or presented 
complaints referable to, a disease or disorder of the skin.

However, the post-service medical records that are now on 
file show that the veteran developed disorders of the skin 
years after service.  These medical records include 
documentation of a March 1989 diagnosis of proliferative 
Bowen's disease (a form of intraepidermal carcinoma, see 
STEDMAN'S MEDICAL DICTIONARY 493 (26th ed. 1995)) on the left 
forearm, in the same place where the veteran has recounted 
mustard gas was applied.  The medical records on file also 
include documentation of the February 1993 diagnosis and the 
March 1993 excision of squamous cell carcinoma of the left 
cheek, 1989, 1992, and 1993 diagnoses of actinic keratoses of 
the hands, right temple, and right ear, a 1992 diagnosis of 
seborrheic keratoses of the right chest, a 1989 diagnosis of 
nonmalignant hemangioma of the right forearm, and a 1989 
diagnosis of lichenoid keratosis, rule out basal cell 
carcinoma, of the right flank.  

The post-service medical records that are now on file also 
show that the veteran has had problems with his eyes.  These 
medical records document that he had cataract extraction 
surgery for the left eye in 1971, cataract extraction surgery 
for the right eye in 1977, an intraocular lens implant in the 
left eye in May 1993, and an intraocular lens implant in the 
right eye in July 1994.

In addition, his service medical records reveal that the 
veteran was diagnosed with acute catarrhal nasopharyngitis at 
Fort Blanding.

Under section 3.316 of Title 38, Code of Federal Regulations, 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (2003).  

In addition, service connection may be established for a 
disability that is shown to result from injury suffered, or 
disease contracted, during active service.  38 C.F.R. § 3.303 
(2003).  Service connection may be granted for a disease 
diagnosed initially after a veteran's discharge from service 
when all the evidence, including that pertinent to service, 
established that the disease was incurred during service.  
38 C.F.R. § 3.303(d).  

There appears to be a reasonable possibility that the claim 
could be substantiated with additional evidence.  The 
Department of Defense evidence now on file shows that the 
veteran may have been exposed to mustard gas or other toxic 
chemicals at Camp Blanding.  The medical evidence now on file 
shows that the veteran has one or more disorders of the skin 
that could have been caused by injury consisting of this 
exposure and one of which, moreover, is presumptively 
associated in the VA regulation with full-body mustard gas 
exposure.  Disorders of other systems - - cataracts and 
catarrhal nasopharyngitis- - that might correspond to 
disabilities associated in the VA regulation with mustard gas 
exposure are also documented in this case.

Missing from the record is evidence that the veteran had 
full-body exposure to mustard gas.  Full-body exposure to 
mustard gas must be established for the VA regulation 
providing for presumptive service connection for squamous 
cell carcinoma based on chronic effects of exposure to 
mustard gas to apply.  However, evidence of full-body 
exposure to mustard gas is not required for VA to conclude 
that the skin conditions that the veteran exhibited after 
service are related to exposure to toxic chemicals during 
service, including mustard gas, or that a malignant tumor 
manifested to a compensable degree within one year of service 
discharge is related to service.

The Board finds that the record should be developed further 
and therefore, the claim should be remanded.  The remand of 
this claim will be governed by the VCAA.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) (the VCAA); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In its May 2001 order granting the Motion, the Court directed 
the Board to apply the VCAA in this case, even though the 
Board decision was final when the VCAA was signed into law.  
The Board recognizes that the United States Court of Appeals 
for the Federal Circuit has held that under such 
circumstances, the VCAA does not apply.  See Hayslip v. 
Principi, 364 F. 3d 1321 (Fed. Cir. 2004).  However, the 
Court determined in granting the Motion that the VCAA must be 
complied with in this case, and the Board is obligated to 
execute the mandate proceeding from that determination.  See 
In re Sanford Fork & Tool Co., 160 U.S. 247, 16 S. Ct. 291 
(1895); Browder v. Brown, 5 Vet. App. 268 (1993).  

It appears to the Board that certain actions that are 
required by the VCAA have not been performed in this case.  
These actions must be undertaken on remand.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

Notice must be provided to the veteran and his representative 
concerning the evidence that is needed to substantiate the 
claim that satisfies these requirements.  In a September 2002 
letter, the Board apprised the veteran and his representative 
of this evidence.  However, due process requires that such 
notice be provided by the agency of original jurisdiction, 
which should then assist the veteran with the development of 
this evidence, and after undertaking these actions, 
readjudicate the claim.

On remand, therefore, the AMC should provide the veteran and 
his representative with a notice describing the evidence that 
is needed to substantiate the claim that satisfies the 
requirements of the VCAA.  That notice should incorporate 
both the content of the Board's September 2002 letter and the 
Board's observations in this Remand concerning such evidence.  
The veteran should be advised in the notice that statements 
by former fellow servicemen who served with him at Camp 
Blanding alleging exposure there to mustard gas or other 
toxic chemicals should be specific and detailed, and may be 
given under oath and bear signatures that have been 
authenticated by a notary public.  The Board notes that in 
his August 1995 statement, OO named two other veterans who he 
said could verify that they had been subjected to mustard gas 
testing, but it does not appear that statements have been 
sought from either of these two other veterans.

After providing the veteran with notice concerning the 
evidence that is needed to support his claim, the AMC should 
attempt to develop additional evidence.  

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

The VCAA provides that the duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  Under the VCAA, VA must give appropriate notice 
to the claimant if it is unable to obtain the records.  
38 C.F.R. § 3.159(e).  

The AMC should assist the veteran in obtaining documentary 
evidence that he or his representative identifies, including 
any additional statements that are offered by former fellow 
servicemen who served with him at Camp Blanding.  In 
addition, the AMC should try to obtain the histories of the 
unit or units to which the veteran belonged at Camp Blanding 
in order to determine whether they indicate specifically or 
tend to provide that the veteran had full-body or other 
exposure there to mustard gas or other toxic chemicals.  

It appears to the Board that, in addition, a medical 
examination is needed for the decision of the claim.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary under the VCAA to the decision of a claim, it must 
appear that there is competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but at the same time, the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  Such is 
the case here.

The AMC should provide the veteran with a VA medical 
examination in order to secure a medical opinion concerning 
whether he has squamous cell carcinoma or other disabilities 
of the skin and whether it is at least as likely as not that 
any such skin disabilities are causally related to exposure 
to mustard gas or other toxic chemicals during service.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

Provide the veteran and his 
representative with notice concerning the 
kind of evidence or other information 
that is required to substantiate his 
claim of entitlement to service 
connection for a skin condition, to 
include as due to mustard gas exposure.  
The notice must contain all of the 
information and advice contained in the 
Board's letter of September 2002 and must 
incorporate all pertinent observations 
that have been made by the Board in this 
Remand.  The notice must take into 
account all pertinent legal bases for the 
establishment of service connection, 
including those set out in 38 C.F.R. 
§§ 3.303, 3.307, 3.309 and 3.316.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

2.  Regardless of whether the veteran or 
his representative responds to the notice 
requested in Paragraph 1, above, contact 
the National Personnel Records Center 
(NPRC) and ask that it obtain unit 
histories for each unit to which the 
veteran belonged during his active 
service at Camp Blanding, Florida.  If 
any unit histories cannot be found, or if 
they have been destroyed, ask for 
specific documentation.

In addition, make efforts to secure, or 
advise the veteran that he should obtain, 
all records or other documentation, 
including any statements by former fellow 
servicemen, that the veteran or his 
representative identified in response to 
the notice requested in Paragraph 2, 
above.  

Document in the claims folder all action 
taken to obtain this evidence and provide 
appropriate notice to the veteran and his 
representative concerning any evidence 
that could not be secured.

3.  Then, provide the veteran with a VA 
examination of the skin for the purpose 
of ascertaining the nature and etiology 
of any skin disorder(s) which may be 
present and whether they are secondary to 
possible mustard gas exposure or exposure 
to other toxic chemicals in service or 
are otherwise related to service.  

The claims file must be made available to 
the examiner and the examiner is 
requested to confirm that pertinent 
documents therein were reviewed.  All 
tests and studies thought necessary by 
the examiner should be performed.  

A complete rationale should be provided 
for all opinions stated in the 
examination report.

The examination report should state

(i)  all diagnoses of a skin disorder, 
and specifically, whether the veteran has 
squamous cell carcinoma; 

(ii)  as to each skin disorder identified 
during the examination, whether it is at 
least as likely as not (50 percent 
likelihood or better) that the disorder 
is related to service on any basis, 
including exposure to mustard gas or 
other toxic chemicals.

4.  Then, readjudicate the claim.  
Consider all possible relevant grounds of 
entitlement.  See, e.g., 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2003).  If 
the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

